DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 09/19/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.
Claim(s) 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 19-21, 23, and 25-36 of copending Application No. 16/605,036 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is fully encompassed by reference claim 19, which requires the claimed programmable lens and optical function controller which adjusts the optical function of the programmable lenses in increments so as not to be perceived by a user, as well as claims 32 and 33 which require the recited dioptric adjustment.
Additionally, instant claim 2 is fully encompassed by reference claim 33; instant claims 3-5, 7, and 12 are fully encompassed by reference claims 27-28 and 35-36; instant claim 6 is fully encompassed by reference claims 20-21 and 23; instant claims 8-9 are fully encompassed by reference claims 29-30; instant claims 10-11 are fully encompassed by reference claim 33; instant claim 13 is fully encompassed by reference claims 25-26; instant claim 14 is fully encompassed by reference claims 25-28; instant claim 15 is fully encompassed by reference claim 35; instant claim 16 is fully encompassed by reference claims 19, 32, and 33; and instant claim 17 is fully encompassed by reference claims 29-30.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munkelt et al. (German Pub. No. DE 10 2015 214 671 A1; hereinafter – “Munkelt”). All citations to Munkelt are directed to the English machine translation of the foreign patent document, provided as a reference.
Regarding claim 1, Munkelt teaches an optical device adapted to be worn by a wearer, the wearer having a prescription for at least one eye, the optical device comprising:
an active programmable lens (3) having an adjustable optical power and extending between at least one eye of the wearer and a real world scene when the optical device is worn by the wearer, the adjustable optical power depending on the prescription of said at least one eye of the wearer and being relative to a vision distance and/or a vision direction of said at least one eye of the wearer (See e.g. Figs. 1-2; Paragraphs 0011 and 0029-0030);
a vision sensor (1, 2) adapted to measure vision data relating to the vision distance and/or vision direction of said at least one eye of the wearer using the optical device (See e.g. Figs. 1-2; Paragraphs 0007, 0009-0010, 0018-0019, and 0029-0030); and
an optical power controller (4) comprising:
 a memory (4) storing at least computer executable instructions and adapted to store vision data measured by the vision sensor and at least two predetermined optical power states, each predetermined optical power state corresponding to an optical power relative to a range of vision distance and/or vision direction of said at least one eye of the wearer (See e.g. Figs. 1-2; Paragraphs 0012-0013, 0015, 0020-0021, and 0029-0030); and
a processor (4) for executing the stored computer executable instructions so as to control the adjustable optical power of the active programmable lens (See e.g. Figs. 1-2; Paragraphs 0007, 0012-0013, 0015, 0020-0022, and 0029-0030),
wherein the computer executable instructions comprise instructions for adjusting the adjustable optical power of the active programmable lens from one predetermined optical power state to the other when the vision data indicate a vision distance and/or vision direction passing from the range of distance and/or direction of one predetermined optical power state to another, an adjustment resolution of the adjustable optical power of the active programmable lens being smaller than or equal to 0.25D (See e.g. Figs. 1-2; Paragraphs 0007, 0012-0013, 0015, 0020-0022, and 0029-0030, e.g. Paragraph 0013, emphasis added: “the control unit can continuously generate modified activations of the at least one active optical element of both eyes during operation, depending on distance and viewing angle”; See also Paragraph 0015, emphasis added: “The control unit is preferably also set up to adjust the at least one refractive power continuously according to a change in the focused distance and/or viewing direction”).
Regarding claim 2, Munkelt teaches the optical device according to claim 1, as above.
Munkelt further teaches that the adjustment resolution of the adjustable optical power of the active programmable lens is smaller than or equal to 0.12D (See e.g. Figs. 1-2; Paragraphs 0007, 0012-0013, 0015, 0020-0022, and 0029-0030, e.g. Paragraph 0013, emphasis added: “the control unit can continuously generate modified activations of the at least one active optical element of both eyes during operation, depending on distance and viewing angle”; See also Paragraph 0015, emphasis added: “The control unit is preferably also set up to adjust the at least one refractive power continuously according to a change in the focused distance and/or viewing direction”).
Regarding claim 3, Munkelt teaches the optical device according to claim 1, as above.
Munkelt further teaches that a difference between the at least two predetermined optical power states is greater than or equal to the adjustment resolution of the adjustable optical power of the active programmable lens (See e.g. Figs. 1-2; Paragraphs 0007, 0012-0013, 0015, 0020-0022, and 0029-0030).
Regarding claim 4, Munkelt teaches the optical device according to claim 1, as above.
Munkelt further teaches that a difference of optical power between the at least two predetermined optical power states depends on the prescription of said at least one eye of the wearer (Paragraphs 0013 and 0020).
Regarding claim 5, Munkelt teaches the optical device according to claim 1, as above.
Munkelt further teaches that the prescription of said at least one eye of the wearer comprises power addition (Paragraphs 0013 and 0020-0021).
Regarding claim 6, Munkelt teaches the optical device according to claim 1, as above.
Munkelt further teaches that the vision data comprises an indication of the eye accommodation need of the wearer (Paragraphs 0013 and 0020-0021).
Regarding claim 7, Munkelt teaches the optical device according to claim 1, as above.
Munkelt further teaches that the adjustable optical power is a spherical optical power (Paragraphs 0013, 0022, and 0031).
Regarding claim 8, Munkelt teaches the optical device according to claim 1, as above.
Munkelt further teaches that the vision sensor (1, 2) is adapted to measure a vision direction of said at least one eye of the wearer and wherein the computer executable instructions comprise instructions for adjusting an optical function of the active programmable lens (3) based on the vision direction of said at least one eye of the wearer (See e.g. Figs. 1-2; Paragraphs 0007, 0009-0011, 0018-0019, and 0029-0030).
Regarding claim 9, Munkelt teaches the optical device according to claim 8, as above.
Munkelt further teaches that the computer executable instructions comprise instructions for moving the optical function and/or the optical center of the active programmable lens (3) with the vision direction of said at least one eye of the wearer (See e.g. Figs. 1-2; Paragraphs 0007, 0009-0011, 0018-0019, and 0029-0030).
Regarding claim 12, Munkelt teaches the optical device according to claim 1, as above.
Munkelt further teaches that the memory (4) is adapted to store a plurality of predetermined optical power states, each predetermined optical power state corresponding to an optical power relative to a range of vision distance and/or vision direction of said at least one eye of the wearer (See e.g. Figs. 1-2; Paragraphs 0012-0013, 0015, 0020-0022, and 0029-0030).
Regarding claim 13, Munkelt teaches the optical device according to claim 1, as above.
Munkelt further teaches that the active programmable lens (3) is a Fresnel lens and wherein the computer executable instructions comprise instructions for adjusting at least one prismatic optical power from one predetermined optical power state to another so as to move a central ring upon the vision direction of said at least one eye of the wearer (See e.g. Figs. 1-3; Paragraphs 0011, 0021-0022, and 0031).
Regarding claim 14, Munkelt teaches the optical device according to claim 1, as above.
Munkelt further teaches that the at least two predetermined optical power states comprise a non- uniform and progressive spherical optical power distribution, and wherein a geometrical variation of optical power of the active programmable lens (3) is smaller than or equal to 1D (See e.g. Figs. 1-3; Paragraphs 0011, 0013, 0021, and 0031, e.g. Paragraph 0021: “The varifocal mode, reading mode, screen mode or Far-vision modes are, for example, regional refractive power settings in an area of the field of view or in the entire field of view, which correspond, for example, to a predetermined or stored distance”).
Regarding claim 15, Munkelt teaches the optical device according to claim 1, as above.
Munkelt further teaches at least two active programmable optical lenses (3) having adjustable optical powers and extending respectively between right and left eyes of the wearer and the real world scene when the optical device is worn by the wearer, and wherein the computer executable instructions comprise instructions for adjusting the optical power of both active programmable optical lenses (See e.g. Fig. 2; Paragraphs 0009, 0022, and 0030).
Regarding claim 16, Munkelt teaches the optical device according to claim 1, as above.
Munkelt further teaches that the adjustment resolution of the adjustable optical power of the active programmable lens (3) is larger than or equal to 0.1D (See e.g. Figs. 1-2; Paragraphs 0007, 0012-0013, 0015, 0020-0022, and 0029-0030).
Regarding claim 17, Munkelt teaches the optical device according to claim 1, as above.
Munkelt further teaches that the vision sensor (1, 2) is adapted to measure a vision direction of said at least one eye of the wearer and wherein the computer executable instructions comprise instructions for adjusting an optical power and/or an optical center, of the active programmable lens based on the vision direction of said at least one eye of the wearer (See e.g. Figs. 1-2; Paragraphs 0007, 0009-0011, 0018-0019, and 0029-0030).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 12-17 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Munkelt in view of Thompson et al. (U.S. PG-Pub No. 2013/0176537; hereinafter – “Thompson”).
Regarding claim 1, Munkelt teaches an optical device adapted to be worn by a wearer, the wearer having a prescription for at least one eye, the optical device comprising:
an active programmable lens (3) having an adjustable optical power and extending between at least one eye of the wearer and a real world scene when the optical device is worn by the wearer, the adjustable optical power depending on the prescription of said at least one eye of the wearer and being relative to a vision distance and/or a vision direction of said at least one eye of the wearer (See e.g. Figs. 1-2; Paragraphs 0011 and 0029-0030);
a vision sensor (1, 2) adapted to measure vision data relating to the vision distance and/or vision direction of said at least one eye of the wearer using the optical device (See e.g. Figs. 1-2; Paragraphs 0007, 0009-0010, 0018-0019, and 0029-0030); and
an optical power controller (4) comprising:
 a memory (4) storing at least computer executable instructions and adapted to store vision data measured by the vision sensor and at least two predetermined optical power states, each predetermined optical power state corresponding to an optical power relative to a range of vision distance and/or vision direction of said at least one eye of the wearer (See e.g. Figs. 1-2; Paragraphs 0012-0013, 0015, 0020-0021, and 0029-0030); and
a processor (4) for executing the stored computer executable instructions so as to control the adjustable optical power of the active programmable lens (See e.g. Figs. 1-2; Paragraphs 0007, 0012-0013, 0015, 0020-0022, and 0029-0030),
wherein the computer executable instructions comprise instructions for adjusting the adjustable optical power of the active programmable lens from one predetermined optical power state to the other when the vision data indicate a vision distance and/or vision direction passing from the range of distance and/or direction of one predetermined optical power state to another, an adjustment resolution of the adjustable optical power of the active programmable lens being smaller than or equal to 0.25D (See e.g. Figs. 1-2; Paragraphs 0007, 0012-0013, 0015, 0020-0022, and 0029-0030, e.g. Paragraph 0013, emphasis added: “the control unit can continuously generate modified activations of the at least one active optical element of both eyes during operation, depending on distance and viewing angle”; See also Paragraph 0015, emphasis added: “The control unit is preferably also set up to adjust the at least one refractive power continuously according to a change in the focused distance and/or viewing direction”).
Although Munkelt teaches that the adjustment of the active programmable lens is continuous, and thus has a resolution of less than 0.25D, in the interest of compact prosecution, given that Munkelt does not explicitly disclose the resolution of the active programmable lens, Examiner further submits reference Thompson.
Thompson teaches a refractometer with a remote wavefront generator comprising an active programmable lens (18, 19) having an adjustable optical power and extending between at least one eye of the wearer and a real world scene when the optical device is worn by the wearer, the adjustable optical power depending on the prescription of said at least one eye of the wearer and being relative to a vision distance and/or a vision direction of said at least one eye of the wearer (See e.g. Figs. 3-6; Paragraphs 0025-0026, 0029-0032, and 0043-0045) and an adjustment resolution of the adjustable optical power of the active programmable lens is smaller than or equal to 0.25D (See e.g. Figs. 3-5; Paragraph 0032).
Thompson teaches this adjustment resolution “to provide very fine wavefront modulations to achieve optimal vision and to create specifications for corrective eyewear at much higher resolution than conventional ophthalmological eyeglass prescriptions” in order to “provide specifications for corrective eyewear to a resolution that the new generation of spectacle lens fabrication technologies can now create accurately” (Paragraph 0032).
Therefore, even if Munkelt did not disclose the required adjustment resolution, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Munkelt with the adjustment resolution of Thompson “to provide very fine wavefront modulations to achieve optimal vision and to create specifications for corrective eyewear at much higher resolution than conventional ophthalmological eyeglass prescriptions” in order to “provide specifications for corrective eyewear to a resolution that the new generation of spectacle lens fabrication technologies can now create accurately,” as in Thompson (Paragraph 0032), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 2, Munkelt in view of Thompson teaches the optical device according to claim 1, as above.
Munkelt further teaches that the adjustment resolution of the adjustable optical power of the active programmable lens is smaller than or equal to 0.12D (See e.g. Figs. 1-2; Paragraphs 0007, 0012-0013, 0015, 0020-0022, and 0029-0030, e.g. Paragraph 0013, emphasis added: “the control unit can continuously generate modified activations of the at least one active optical element of both eyes during operation, depending on distance and viewing angle”; See also Paragraph 0015, emphasis added: “The control unit is preferably also set up to adjust the at least one refractive power continuously according to a change in the focused distance and/or viewing direction”).
Additionally, Thompson further teaches that the adjustment resolution of the adjustable optical power of the active programmable lens is smaller than or equal to 0.12D (See e.g. Figs. 3-5; Paragraph 0032).
Thompson teaches this adjustment resolution “to provide very fine wavefront modulations to achieve optimal vision and to create specifications for corrective eyewear at much higher resolution than conventional ophthalmological eyeglass prescriptions” in order to “provide specifications for corrective eyewear to a resolution that the new generation of spectacle lens fabrication technologies can now create accurately” (Paragraph 0032).
Therefore, even if Munkelt did not disclose the required adjustment resolution, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Munkelt with the adjustment resolution of Thompson “to provide very fine wavefront modulations to achieve optimal vision and to create specifications for corrective eyewear at much higher resolution than conventional ophthalmological eyeglass prescriptions” in order to “provide specifications for corrective eyewear to a resolution that the new generation of spectacle lens fabrication technologies can now create accurately,” as in Thompson (Paragraph 0032), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 3, Munkelt in view of Thompson teaches the optical device according to claim 1, as above.
Munkelt further teaches that a difference between the at least two predetermined optical power states is greater than or equal to the adjustment resolution of the adjustable optical power of the active programmable lens (See e.g. Figs. 1-2; Paragraphs 0007, 0012-0013, 0015, 0020-0022, and 0029-0030).
Regarding claim 4, Munkelt in view of Thompson teaches the optical device according to claim 1, as above.
Munkelt further teaches that a difference of optical power between the at least two predetermined optical power states depends on the prescription of said at least one eye of the wearer (Paragraphs 0013 and 0020).
Regarding claim 5, Munkelt in view of Thompson teaches the optical device according to claim 1, as above.
Munkelt further teaches that the prescription of said at least one eye of the wearer comprises power addition (Paragraphs 0013 and 0020-0021).
Regarding claim 6, Munkelt in view of Thompson teaches the optical device according to claim 1, as above.
Munkelt further teaches that the vision data comprises an indication of the eye accommodation need of the wearer (Paragraphs 0013 and 0020-0021).
Regarding claim 7, Munkelt in view of Thompson teaches the optical device according to claim 1, as above.
Munkelt further teaches that the adjustable optical power is a spherical optical power (Paragraphs 0013, 0022, and 0031).
Regarding claim 8, Munkelt in view of Thompson teaches the optical device according to claim 1, as above.
Munkelt further teaches that the vision sensor (1, 2) is adapted to measure a vision direction of said at least one eye of the wearer and wherein the computer executable instructions comprise instructions for adjusting an optical function of the active programmable lens (3) based on the vision direction of said at least one eye of the wearer (See e.g. Figs. 1-2; Paragraphs 0007, 0009-0011, 0018-0019, and 0029-0030).
Regarding claim 9, Munkelt in view of Thompson teaches the optical device according to claim 8, as above.
Munkelt further teaches that the computer executable instructions comprise instructions for moving the optical function and/or the optical center of the active programmable lens (3) with the vision direction of said at least one eye of the wearer (See e.g. Figs. 1-2; Paragraphs 0007, 0009-0011, 0018-0019, and 0029-0030).
Regarding claim 12, Munkelt in view of Thompson teaches the optical device according to claim 1, as above.
Munkelt further teaches that the memory (4) is adapted to store a plurality of predetermined optical power states, each predetermined optical power state corresponding to an optical power relative to a range of vision distance and/or vision direction of said at least one eye of the wearer (See e.g. Figs. 1-2; Paragraphs 0012-0013, 0015, 0020-0022, and 0029-0030).
Regarding claim 13, Munkelt in view of Thompson teaches the optical device according to claim 1, as above.
Munkelt further teaches that the active programmable lens (3) is a Fresnel lens and wherein the computer executable instructions comprise instructions for adjusting at least one prismatic optical power from one predetermined optical power state to another so as to move a central ring upon the vision direction of said at least one eye of the wearer (See e.g. Figs. 1-3; Paragraphs 0011, 0021-0022, and 0031).
Regarding claim 14, Munkelt in view of Thompson teaches the optical device according to claim 1, as above.
Munkelt further teaches that the at least two predetermined optical power states comprise a non- uniform and progressive spherical optical power distribution, and wherein a geometrical variation of optical power of the active programmable lens (3) is smaller than or equal to 1D (See e.g. Figs. 1-3; Paragraphs 0011, 0013, 0021, and 0031, e.g. Paragraph 0021: “The varifocal mode, reading mode, screen mode or Far-vision modes are, for example, regional refractive power settings in an area of the field of view or in the entire field of view, which correspond, for example, to a predetermined or stored distance”).
Regarding claim 15, Munkelt in view of Thompson teaches the optical device according to claim 1, as above.
Munkelt further teaches at least two active programmable optical lenses (3) having adjustable optical powers and extending respectively between right and left eyes of the wearer and the real world scene when the optical device is worn by the wearer, and wherein the computer executable instructions comprise instructions for adjusting the optical power of both active programmable optical lenses (See e.g. Fig. 2; Paragraphs 0009, 0022, and 0030).
Regarding claim 16, Munkelt in view of Thompson teaches the optical device according to claim 1, as above.
Munkelt further teaches that the adjustment resolution of the adjustable optical power of the active programmable lens (3) is larger than or equal to 0.1D (See e.g. Figs. 1-2; Paragraphs 0007, 0012-0013, 0015, 0020-0022, and 0029-0030).
Additionally, Thompson further teaches that the adjustment resolution of the adjustable optical power of the active programmable lens is larger than or equal to 0.1D (See e.g. Figs. 3-5; Paragraph 0032).
Thompson teaches this adjustment resolution “to provide very fine wavefront modulations to achieve optimal vision and to create specifications for corrective eyewear at much higher resolution than conventional ophthalmological eyeglass prescriptions” in order to “provide specifications for corrective eyewear to a resolution that the new generation of spectacle lens fabrication technologies can now create accurately” and “in order to speed their vision exam” (Paragraph 0032).
Therefore, even if Munkelt did not disclose the required adjustment resolution, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Munkelt with the adjustment resolution of Thompson “to provide very fine wavefront modulations to achieve optimal vision and to create specifications for corrective eyewear at much higher resolution than conventional ophthalmological eyeglass prescriptions” in order to “provide specifications for corrective eyewear to a resolution that the new generation of spectacle lens fabrication technologies can now create accurately” and “in order to speed their vision exam,” as in Thompson (Paragraph 0032), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 17, Munkelt in view of Thompson teaches the optical device according to claim 1, as above.
Munkelt further teaches that the vision sensor (1, 2) is adapted to measure a vision direction of said at least one eye of the wearer and wherein the computer executable instructions comprise instructions for adjusting an optical power and/or an optical center, of the active programmable lens based on the vision direction of said at least one eye of the wearer (See e.g. Figs. 1-2; Paragraphs 0007, 0009-0011, 0018-0019, and 0029-0030).
Claim(s) 10-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munkelt, or Munkelt in view of Thompson, as applied to claim 1 above, and further in view of Blum et al. (U.S. PG-Pub No. 2014/0218647; hereinafter – “Blum’647”).
Regarding claim 10, Munkelt, or Munkelt in view of Thompson, teaches the optical device according to claim 1, as above.
Munkelt further teaches that the active programmable lens has “regional refractive power settings” differing in various portions of the lens (See e.g. Figs. 1-3; Paragraphs 0011, 0013, 0021, and 0031).
Munkelt and Thompson fail to explicitly disclose that the vision data comprises an indication of prism tolerance of the wearer.
However, Blum’647 teaches a system, apparatus, and method for correcting vision using an electro-active lens including a programmable lens having an adjustable optical function and computer executable instructions including vision data indicating prism tolerance of the wearer and adjusting the prism of the programmable lens in at least one position of the programmable lens (See e.g. Figs. 1-2 and 7-18; Paragraphs 0049, 0076, 0085, 0134, 0137, 0159, and 0173).
Blum’647 teaches adjusting the prism to provide “what is known today as the patient's BVA (best visual acuity) by way of conventional corrective refractive error” and to “allow for improving one's vision beyond what today's conventional refractor/phoropters will achieve” (Paragraph 0076) in order to provide “a means for detecting, quantifying, and correcting one's vision as close to 20/10 or better as possible…in a very efficient and user friendly manner” (Paragraph 0039).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Munkelt to have an adjustable prism as in Blum’647 to provide “what is known today as the patient's BVA (best visual acuity) by way of conventional corrective refractive error” and to “allow for improving one's vision beyond what today's conventional refractor/phoropters will achieve” in order to provide “a means for detecting, quantifying, and correcting one's vision as close to 20/10 or better as possible…in a very efficient and user friendly manner,” as in Blum’647 (Paragraphs 0039 and 0076).
Regarding claim 11, Munkelt in view of Blum’647 or Munkelt in view of Thompson and Blum’647 teaches the optical device according to claim 10, as above.
Munkelt and Thompson fail to explicitly disclose that the computer executable instructions comprise instructions for adjusting the prism of the active programmable lens.
However, Blum’647 teaches a system, apparatus, and method for correcting vision using an electro-active lens including a programmable lens having an adjustable optical function and computer executable instructions for adjusting the prism of the programmable lens in at least one position of the programmable lens (See e.g. Figs. 1-2 and 7-18; Paragraphs 0049, 0076, 0085, 0134, 0137, 0159, and 0173).
Blum’647 teaches adjusting the prism to provide “what is known today as the patient's BVA (best visual acuity) by way of conventional corrective refractive error” and to “allow for improving one's vision beyond what today's conventional refractor/phoropters will achieve” (Paragraph 0076) in order to provide “a means for detecting, quantifying, and correcting one's vision as close to 20/10 or better as possible…in a very efficient and user friendly manner” (Paragraph 0039).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Munkelt to have an adjustable prism as in Blum’647 to provide “what is known today as the patient's BVA (best visual acuity) by way of conventional corrective refractive error” and to “allow for improving one's vision beyond what today's conventional refractor/phoropters will achieve” in order to provide “a means for detecting, quantifying, and correcting one's vision as close to 20/10 or better as possible…in a very efficient and user friendly manner,” as in Blum’647 (Paragraphs 0039 and 0076).
Regarding claim 13, Munkelt or Munkelt in view of Thompson teaches the optical device according to claim 1, as above.
Munkelt further teaches that the active programmable lens (3) is a Fresnel lens and wherein the computer executable instructions comprise instructions for adjusting at least one prismatic optical power from one predetermined optical power state to another so as to move a central ring upon the vision direction of said at least one eye of the wearer (See e.g. Figs. 1-3; Paragraphs 0011, 0021-0022, and 0031).
Additionally, Blum’647 teaches a system, apparatus, and method for correcting vision using an electro-active lens including a programmable lens having an adjustable optical function wherein the optical function of the programmable lens comprises a Fresnel optical function and computer executable instructions comprise instructions for adjusting the position of the central ring of the Fresnel optical function to correspond to the vision direction of said at least one eye of the wearer using the optical device (See e.g. Figs. 1-2 and 7-18; Paragraphs 0098, 0101, 0103-0104, 0109-0110, 0136-0137, 0147, 0159, 0173, and 0209-0211).
Blum’647 teaches this Fresnel optical function “to provide spherical power and thereby reduce lens thickness, the single vision lens optic to correct astigmatism, and the electro-active layer to correct for mid and near distance focusing needs” (Paragraph 0136) and to provide “for additional focusing correction, further reduces the need for the electric power, and thickness of the electro-active layer” (Paragraph 0137).
Therefore, even if Munkelt did not disclose the claimed Fresnel lens, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Inoue with the Fresnel optical function of Blum’647 “to provide spherical power and thereby reduce lens thickness, the single vision lens optic to correct astigmatism, and the electro-active layer to correct for mid and near distance focusing needs” and to provide “for additional focusing correction, further reduces the need for the electric power, and thickness of the electro-active layer,” as in Blum’647 (Paragraphs 0136-0137).
Regarding claim 14, Munkelt or Munkelt in view of Thompson teaches the optical device according to claim 1, as above.
Munkelt further teaches that the at least two predetermined optical power states comprise a non- uniform and progressive spherical optical power distribution, and wherein a geometrical variation of optical power of the active programmable lens (3) is smaller than or equal to 1D (See e.g. Figs. 1-3; Paragraphs 0011, 0013, 0021, and 0031, e.g. Paragraph 0021: “The varifocal mode, reading mode, screen mode or Far-vision modes are, for example, regional refractive power settings in an area of the field of view or in the entire field of view, which correspond, for example, to a predetermined or stored distance”).
Additionally, Blum’647 teaches a system, apparatus, and method for correcting vision using an electro-active lens including a programmable lens having an adjustable optical function comprising at least two predetermined optical power states wherein the at least two predetermined optical power states comprise a non- uniform and progressive spherical optical power distribution, and wherein a geometrical variation of optical power of the active programmable lens is smaller than or equal to 1D  (See e.g. Figs. 1-2 and 7-18; Paragraphs 0044, 0088-0089, 0102, 0120-0124, 0133, and 0143).
Blum’647 teaches this progressive lens “to provide spherical power and thereby reduce lens thickness, the single vision lens optic to correct astigmatism, and the electro-active layer to correct for mid and near distance focusing needs” (Paragraph 0136) and to provide “for additional focusing correction, further reduces the need for the electric power, and thickness of the electro-active layer” (Paragraph 0137), in order to provide “what is known today as the patient's BVA (best visual acuity) by way of conventional corrective refractive error” and to “allow for improving one's vision beyond what today's conventional refractor/phoropters will achieve” (Paragraph 0076) in order to provide “a means for detecting, quantifying, and correcting one's vision as close to 20/10 or better as possible…in a very efficient and user friendly manner” (Paragraph 0039).
Therefore, even if Munkelt did not disclose the claimed progressive lens, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical device of Inoue with the Fresnel optical function of Blum’647 “to provide spherical power and thereby reduce lens thickness, the single vision lens optic to correct astigmatism, and the electro-active layer to correct for mid and near distance focusing needs” and to provide “for additional focusing correction, further reduces the need for the electric power, and thickness of the electro-active layer” in order to provide “what is known today as the patient's BVA (best visual acuity) by way of conventional corrective refractive error” and to “allow for improving one's vision beyond what today's conventional refractor/phoropters will achieve” in order to provide “a means for detecting, quantifying, and correcting one's vision as close to 20/10 or better as possible…in a very efficient and user friendly manner,” as in Blum’647 (Paragraphs 0039, 0076, and 0136-0137).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Inoue et al. (U.S. PG-Pub No. 2014/0347623) teaches a viewer with multifocal lens and method for changing the focal length of the viewer having a similar construction.
Shinkoda (PCT Pub No. WO 2014/179857) teaches an autofocus eyeglass system having a similar operating method.
Thompson et al. (U.S. PG-Pub No. 2013/0201447) teaches a refractometer with a comparative vision correction simulator having a similar active programmable lens.
Blum et al. (U.S. PG-Pub No. 2012/0019773) teaches a high performance, low cost multifocal lens having dynamic progressive optical power region with a similar construction of an active lens.
Blum et al. (U.S. PG-Pub No. 2008/0208335) teaches a flexible electro-active lens that responds to vision sensors.
Blum et al. (U.S. Patent No. 7,264,354) teaches a method and apparatus for correcting vision using an electro-active phoropter with a similar power adjustment resolution.
Piosenka et al. (U.S. Patent No. 5,359,444) teaches an auto-focusing optical apparatus comprising a similar active lens and vision sensor.
Quaglia (U.S. Patent No. 5,229,885) teaches an infinitely variable focal power lens that is matched to varying distances by radar and electronics.
Lin et al. (NPL titled: “Electrically tunable-focusing and polarizer-free liquid crystal lenses for ophthalmic applications”) teaches an active lens having a similar power adjustment resolution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896